MEMORANDUM **
Steven R. Olson appeals pro se the district court’s judgment denying his motion to vacate an arbitration award pursuant to 9 U.S.C. § 10. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review questions of law de novo, Poweragent, Inc. v. Elec. Data Syst. Corp., 358 F.3d 1187, 1193 (9th Cir.2004), and we affirm.
The district court properly rejected Olson’s claim that the arbitrators manifestly disregarded the law while rendering their decision because Olson did not establish that the arbitrators recognized the applicable law and intentionally ignored it. See Michigan Mut. Ins. Co. v. Unigard Sec. Ins. Co., 44 F.3d 826, 832-33 (9th Cir.1995).
The district court properly rejected Olson’s claim that the arbitration decision was fraudulently procured by the defendants because Olson did not allege specific facts that indicated the arbitration panel had improper motives. See Woods v. Saturn Distribution Corp., 78 F.3d 424, 427 (9th Cir.1996).
The district court properly rejected Olson’s claim that the arbitration proceedings were punctuated with several procedural errors because the arbitrators had jurisdiction to decide procedural issues, and none of their procedural decisions were contrary to their procedural rules. See Toyota of Berkeley v. Auto. Salesman’s Union, Local 1095, 834 F.2d 751, 754 (9th Cir.1987).
The district court was not required to give Olson an oral hearing before denying his motion under Local Rule 7.1(f)(1). See Morrow v. Topping, 437 F.2d 1155, 1156 (9th Cir.1971).
All remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.